Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 19, 2016

                                    No. 04-16-00356-CV

                               Joe GOMEZ and Janie Gomez,
                                      Appellants

                                             v.

                          James T. WADE D/B/A Stenwade LLC,
                                      Appellee

                    From the County Court at Law, Kendall County, Texas
                               Trial Court No. 16-207-CCL
                      Honorable William R. Palmer Jr., Judge Presiding

                                      ORDER
       The appellate record was complete on July 12, 2016; Appellants’ brief was due on
August 11, 2016. See TEX. R. APP. P. 38.6(a). To date, Appellants have not filed either (1) a
motion for extension of time to file the brief or (2) the brief.
         We ORDER Appellants to show cause in writing within TEN DAYS from the date of this
order why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a),
42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998,
no pet.). Appellants’ written response must include a reasonable explanation for Appellants’
failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellants fail to show cause as ordered, this appeal may be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.

                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court